The complaint, which sought to enjoin the defendants from preventing the plaintiff’s use of her land for the purpose of storing used rubber tires, was properly dismissed, and the plaintiff was properly enjoined from continuing that use. The judge’s finding that the plaintiff’s storage of approximately 8,000 rubber tires on her land was for salvage purposes was warranted on the evidence, and his ruling that such storage violated § 3.4.14 of the zoning by-law was correct. However, the evidence did not warrant the findings and rulings that the plaintiff’s use violated the provisions of G. L. c. 131, § 40, and those of G. L. *770c. Ill, § 150A. Accordingly, the judgment is to be modified by striking therefrom the references to those provisions and, as so modified, is affirmed.
Alfred T. Lepore for the plaintiff.
Richard A. Celia, Town Counsel, for the town of Shirley & another.

So ordered.